This office action is in response to Applicants’ amendments/remarks received December 16, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are under consideration.

Priority:  This application claims benefit of provisional application 62/731063, filed September 13, 2018.

Objections and Rejections
Claim 1 is objected to because of the following informalities:  in claim 1, the term “Wherein” should be a lowercase “wherein.”  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 12-14, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanda et al. (US 20120141532; IDS 09.29.20, previously cited).  Blanda et al. teach a composition comprising botulinum neurotoxin and a viscous carrier, where the viscous carrier is non-cross linked hyaluronic acid (at least p. 8 claims 1-4), where the hyaluronic acid has a molecular weight between 10,000 Da to 20 million Da (p. 8 claim 6), particularly 100,000 Da or about 200,000 Da to about 1 million Da or about 1.5 million Da (paragraph 0059).  Blanda et al. teach a method for treating glabellar lines comprising administering to a patient the composition comprising botulinum toxin and viscous carrier (p. 8 claim 19).  Therefore, Blanda et al. can be deemed to anticipate at least instant claims 1, 3, 12-14, 20.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that Blanda does not teach each and every element of the claims.  Independent claim 1, from which the remaining rejected claims depend, recites a pharmaceutical composition, comprising:  (i) a Clostridial toxin active ingredient; and (ii) non-crosslinked hyaluronic acid or salt thereof, wherein the weight average molecular weight of the non-crosslinked hyaluronic acid or salt thereof is from 250 kDa to 2.4 MDa or from 4.6 MDa to 8 MDa, and wherein the pharmaceutical composition does not comprise crosslinked hyaluronic acid or salt thereof.  By contrast, Blanda does not teach or suggest a composition comprising non-crosslinked hyaluronic acid (HA), wherein the composition does not comprise crosslinked HA, as instantly claimed.  It is clear from the application as a whole, Blanda’s compositions comprise crosslinked HA (see examples 1 and 2, paragraph 0046).
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
In this instance, Blanda et al. expressly teach a composition comprising botulinum neurotoxin and a viscous carrier, where the viscous carrier is non-cross linked hyaluronic acid (at least p. 8 claims 1-4), where the hyaluronic acid has a molecular weight between 10,000 Da to 20 million Da (p. 8 claim 6), particularly 100,000 Da or about 200,000 Da to about 1 million Da or about 1.5 million Da (paragraph 0059).  It is expressly stated in Blanda et al. that the viscous carrier is preferably a hyaluronic acid, such as a non-cross linked hyaluronic acid (also paragraph 0035).  Therefore, Blanda et al. can be deemed to anticipate at least instant claims 1, 3, 12-14, 20.
For at least these reasons, the 102(a)(1) rejection is maintained.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (WO 2017148915; IDS 09.29.20, previously cited).  Fink et al. disclose a composition . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a composition comprising a botulinum toxin and non-crosslinked hyaluronic acid, wherein the weight average molecular weight of the non-crosslinked hyaluronic acid is about 2.4 or 4.6 MDa, thereby arriving at the claimed composition (instant claims 1, 3, 12-15, 20).  MPEP 2144.05 notes the obviousness of similar amounts and proportions.  In this instance, it would have been obvious to arrive at the claimed average molecular weights for the non-crosslinked hyaluronic acid, including at least 2.4 or 4.6 MDa, because they are close to the average molecular weights disclosed in the prior art and would be expected to have the same properties.
Regarding instant claim 12, it is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As noted above, Fink et al. disclose a composition comprising the claimed combination of a botulinum neurotoxin and non-crosslinked hyaluronic acid having average molecular weights that are similar to the claimed average molecular weights of instant claim 1.  Therefore, it would have been obvious for one of ordinary skill to arrive at the average molecular weight range of hyaluronic acid recited in instant claim 12 by routine optimization.
Regarding instant claims 13-15, Fink et al. disclose the composition can contain 2 to 4 units of botulinum neurotoxin per milligram of non-crosslinked hyaluronic acid (at least p. 9 
Regarding instant claim 20, Fink et al. disclose treating wrinkles, including glabellar lines, comprising administering the composition comprising botulinum toxin and hyaluronic acid (at least p. 19 lines 18-23).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that that independent claim 1, from which the remaining rejected claims depend, recites a pharmaceutical composition, comprising: (i) a Clostridial toxin active ingredient; and (ii) non-crosslinked hyaluronic acid or salt thereof, wherein the weight average molecular weight of the non-crosslinked hyaluronic acid or salt thereof is from 250 kDa to 2.4 MDa or from 4.6 MDa to 8 MDa, and wherein the pharmaceutical composition does not comprise crosslinked hyaluronic acid or salt thereof.  Applicant respectfully submits that Fink fails to teach or suggest a pharmaceutical composition comprising non-crosslinked HA having the claimed weight average molecular weight from 250 kDa to 2.4 MDa or from 4.6 MDa to 8 MDa as instantly claimed.  The Examiner is further of the opinion that “it would have been obvious to arrive at the claimed average molecular weights...because they are close to the average molecular weights disclosed in the prior art.”  Applicant respectfully submits that the Examiner is impermissibly ignoring a claim limitation.  “All words in a claim must be considered in judging the patentability of that claim against the prior art.”  In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970); see also MPEP §2143.03.  Fink fails to teach or 
Applicants’ remarks are not persuasive.  It is noted that Fink et al. is cited as a 103 reference.  As noted above, Fink et al. disclose a composition comprising botulinum neurotoxin and non-crosslinked hyaluronic acid having an average molecular weight of 2.5 MDa to 4.5 MDa (at least p. 24 claim 1).  
Instant claim 1 recites that the non-crosslinked hyaluronic acid has a molecular weight in the range of 250 kDa to 2.4 MDa or from 4.6 MDa to MDa.
As noted above, Fink et al. disclose the non-crosslinked hyaluronic acid has a molecular weight of 2.5 to 4.5 MDa.
Fink et al. differ from the claimed composition by not reciting a molecular weight of 2.4 MDa or 4.6 MDa.
However, it is known that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05.
In this instance, it would have been obvious to arrive at the claimed average molecular weights for the non-crosslinked hyaluronic acid, including at least 2.4 or 4.6 MDa, because they are close to the average molecular weights disclosed in the prior art (i.e. 2.5 MDa or 4.5 MDa) and would be expected to have the same properties.
Therefore, Applicants’ remarks that the examiner impermissibly ignored a claim limitation are not persuasive and the claims remain rejected under 103 over Fink et al. for the reasons noted above.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abiad et al. (US 20180071361; IDS 09.29.20, previously cited) in view of Fink et al. (WO 2017148915; IDS 09.29.20, previously cited).  Abiad et al. disclose compositions comprising botulinum neurotoxin, a tonicity agent selected from trehalose, a surfactant selected from a poloxamer and polysorbate, and an antioxidant selected from methionine (at least p. 30-31 claims 1-26, 29-33).  Abiad et al. disclose a method of treating glabellar lines comprising administering said composition (at least paragraphs 0224-0225).  Abiad et al. do not teach non-crosslinked hyaluronic acid.
The teachings of Fink et al. are noted above.  Fink et al. disclose a composition comprising botulinum neurotoxin and non-crosslinked hyaluronic acid, where the hyaluronic acid provides an extended duration effect of the botulinum neurotoxin (at least p. 3 lines 23-32).  Fink et al. disclose compositions comprising botulinum neurotoxin and non-crosslinked hyaluronic acid having an average molecular weight of 2.5 MDa to 4.5 MDa (at least p. 24 claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a composition comprising a botulinum toxin and non-crosslinked hyaluronic acid, wherein the weight average molecular weight of the non-crosslinked hyaluronic acid is about 2.4 or 4.6 MDa, thereby arriving at the claimed composition (instant claims 1-20).  The motivation to do so is given by the prior art Fink et al., which disclose that hyaluronic acid provides an extended duration effect of botulinum neurotoxin.  Therefore, one of ordinary skill would have reasonable motivation to incorporate hyaluronic acid into the composition comprising botulinum toxin of Abiad et al.  Further, it would have been obvious to arrive at the claimed average molecular weights for the non-
Regarding instant claims 2-9,  as noted above Abiad et al. disclose the composition comprising botulinum toxin also comprises a tonicity agent selected from trehalose (1 to 15 wt%), a surfactant selected from a poloxamer and polysorbate (0.5 to 8 wt%), and an antioxidant selected from methionine (0.01 to 0.5 wt%) (at least p. 30-31 claims 1-26, 29-33).
Regarding instant claim 10, Abiad et al. disclose the composition comprising botulinum toxin comprises trehalose, poloxamer 188, and methionine (at least p. 30 claims 9, 24).
Regarding instant claim 11, Abiad et al. disclose the composition comprises 8 w/w% trehalose, 4 w/w% poloxamer 188, and 0.2 w/w% methionine (at least p. 31 claim 25).
Regarding instant claim 12, it is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As noted above, Fink et al. disclose a composition comprising the claimed combination of a botulinum neurotoxin and non-crosslinked hyaluronic acid having average molecular weights that are similar to the claimed average molecular weights of instant claim 1.  Therefore, it would have been obvious for one of ordinary skill to arrive at the average molecular weight range of hyaluronic acid recited in instant claim 12 by routine optimization.
Regarding instant claims 13-15, Fink et al. disclose the composition can contain 2 to 4 units of botulinum neurotoxin per milligram of non-crosslinked hyaluronic acid (at least p. 9 lines 17-20).  Therefore, it would have been obvious to arrive at the claimed amounts and/or average molecular weights of hyaluronic acid by routine optimization. 

Regarding instant claim 20, Abiad et al. disclose a method of treating glabellar lines comprising administering the composition comprising botulinum toxin (at least paragraphs 0224-0225) and Fink et al. disclose treating wrinkles, including glabellar lines, comprising administering the composition comprising botulinum toxin and hyaluronic acid (at least p. 19 lines 18-23).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants again assert that Fink fails to teach or suggest a pharmaceutical composition comprising non-crosslinked HA having the claimed weight average molecular weight from 250 kDa to 2.4 MDa or from 4.6 MDa to 8 MDa as instantly claimed.
Applicants’ remarks are not persuasive.  The reasons for maintaining Fink et al. are the same as noted above.  Specifically, it is known that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05.
.

Claims 1-5, 8-9, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20150165003; IDS 09.29.20, previously cited) in view of Fink et al. (WO 2017148915; IDS 09.29.20, previously cited).  Jung et al. disclose compositions comprising botulinum toxin, polysorbate, methionine, and a sugar (at least paragraphs 0059-0060), where the sugar is selected from among others trehalose (at least paragraph 0065).  Jung et al. disclose treating glabellar lines with the compositions comprising botulinum toxin (at least paragraphs 0076-0077).  Jung et al. do not teach non-crosslinked hyaluronic acid.
The teachings of Fink et al. are noted above.  Fink et al. disclose a composition comprising botulinum neurotoxin and non-crosslinked hyaluronic acid, where the hyaluronic acid provides an extended duration effect of the botulinum neurotoxin (at least p. 3 lines 23-32).  Fink et al. disclose compositions comprising botulinum neurotoxin and non-crosslinked hyaluronic acid having an average molecular weight of 2.5 MDa to 4.5 MDa (at least p. 24 claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a composition comprising a botulinum toxin and non-crosslinked hyaluronic acid, wherein the weight average molecular weight of the non-crosslinked hyaluronic acid is about 2.4 or 4.6 MDa, thereby arriving at the claimed composition (instant claims 1-5, 8-9, 12-15, 18-20).  The motivation to do so is given by 
Regarding instant claims 2, 4, 8, as noted above, Jung et al. disclose the composition comprising botulinum toxin also comprises a sugar selected from trehalose, polysorbate, and methionine (at least paragraphs 0059-0060).
Regarding instant claims 5, 9, Jung et al. disclose the methionine is present at an amount of about 0.01 to 10 mg per 100 units of the botulinum toxin (at least paragraph 0064), the sugar (trehalose) is present at an amount of about 0.1 to 50 mg per 100 units botulinum toxin (at least paragraph 0065).  It is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As noted above, Jung et al. disclose a composition comprising botulinum toxin, trehalose, polysorbate, and methionine at amounts that reasonably comprise and/or are similar to the recited amounts.  Therefore, it would have been obvious for one of ordinary skill to arrive at the claimed amounts of trehalose and methionine by routine optimization.
Regarding instant claim 12, it is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As 
Regarding instant claims 13-15, Fink et al. disclose the composition can contain 2 to 4 units of botulinum neurotoxin per milligram of non-crosslinked hyaluronic acid (at least p. 9 lines 17-20).  Therefore, it would have been obvious to arrive at the claimed amounts and/or average molecular weights of hyaluronic acid by routine optimization. 
Regarding instant claims 18-19, as noted above, Jung et al. disclose a composition comprising botulinum toxin, trehalose, polysorbate, and methionine at amounts that reasonably comprise and/or are similar to the recited amounts.  Fink et al. disclose a composition comprising the claimed combination of a botulinum neurotoxin and non-crosslinked hyaluronic acid having average molecular weights that are similar to the claimed average molecular weights of instant claim 1.  Therefore, it would have been obvious for one of ordinary skill to arrive at the average molecular weight range of hyaluronic acid and the concentrations recited in instant claim 18 by routine optimization.
Regarding instant claim 20, Jung et al. disclose treating glabellar lines with the compositions comprising botulinum toxin (at least paragraphs 0076-0077) and Fink et al. disclose treating wrinkles, including glabellar lines, comprising administering the composition comprising botulinum toxin and hyaluronic acid (at least p. 19 lines 18-23).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Fink et al. are the same as noted above.

Claims 1-5, 6-7, 8-9, 10-11, 12-15, 16-17, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20150165003; IDS 09.29.20, previously cited) in view of Fink et al. (WO 2017148915; IDS 09.29.20, previously cited) and Dasari et al. (WO 2010090677; previously cited).  The teachings of Jung et al. in view of Fink et al., over at least instant claims 1-5, 8-9, 12-15, 18-20, are outlined above.  As noted above, Jung et al. disclose a composition comprising botulinum toxin, trehalose, polysorbate, and methionine at amounts that reasonably comprise and/or are similar to the recited amounts.  Jung et al. do not disclose a poloxamer.
Dasari et al. disclose compositions comprising botulinum toxin and excipients selected from a sugar excipient and a surfactant excipient, where the sugar is selected from trehalose and the surfactant is selected from poloxamer 188 (at least p. 46 composition 92, p. 101).  Dasari et al. disclose polysorbate and poloxamer 188 can be used for the other (at least p. 101 claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate poloxamer for polysorbate in the composition comprising botulinum, trehalose, methionine, and non-crosslinked hyaluronic acid of about 2.4 or 4.6 MDa, of Jung et al. and Fink et al. above, and thereby arriving at the claimed composition (instant claims 6-7, 10-11, 16-17).  The motivation to do so is given by Dasari et al., which disclose polysorbate and poloxamer 188 have the same results in stabilizing composition comprising botulinum toxin (at least working examples).

Regarding instant claims 16-17, as noted above, Jung et al. disclose a composition comprising botulinum toxin, trehalose, polysorbate, and methionine at amounts that reasonably comprise and/or are similar to the recited amounts.  Dasari et al. disclose polysorbate and poloxamer 188 have the same effects.  Fink et al. disclose a composition comprising the claimed combination of a botulinum neurotoxin and non-crosslinked hyaluronic acid having average molecular weights that are similar to the claimed average molecular weights of instant claim 1.  Therefore, it would have been obvious for one of ordinary skill to arrive at the average molecular weight range of hyaluronic acid and the concentrations recited in instant claim 16 by routine optimization.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Fink et al. are the same as noted above.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10369190 (‘190) in view of Fink et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘190 patent claims are drawn to a composition comprising botulinum toxin, 8% trehalose, 4 w/w% poloxamer 188, and 0.2 w/w% methionine.  The ‘190 patent claims differ from the instant claims by not reciting non-crosslinked hyaluronic acid.  However, in view of the teachings of Fink et al. noted above, it would have been obvious to one of ordinary skill to incorporate a non-crosslinked hyaluronic acid, wherein the weight average molecular weight of the non-crosslinked hyaluronic acid is about 2.4 or 4.6 MDa, into .

Reply: Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that Fink fails to teach or suggest a pharmaceutical composition comprising non-crosslinked HA having the claimed weight average molecular weight from 250 kDa to 2.4 MDa or from 4.6 MDa to 8 MDa as instantly claimed.
Applicants’ remarks are not persuasive.  The reasons for maintaining Fink et al. are the same as noted above.  Specifically, it is known that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05.
In this instance, it would have been obvious to arrive at the claimed average molecular weights for the non-crosslinked hyaluronic acid, including at least 2.4 or 4.6 MDa, because they are close to the average molecular weights disclosed in the prior art (i.e. 2.5 MDa or 4.5 MDa) and would be expected to have the same properties.
Therefore, the nonstatutory double patenting rejection over the ‘190 patent claims are maintained for the reasons noted above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 12, 14, 16-19 of U.S. Patent No. 10973890 (‘890) in view of Fink supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘890 patent claims are drawn to a composition comprising botulinum toxin, trehalose, poloxamer 188, and methionine at the same amounts, and a method of administering said composition to glabellar lines.  Claims 12 and 14 of the ‘890 patent recites a method for treating depression, where it is disclosed in the ‘890 specification that a method of treating depression comprises treating glabellar lines (col. 47-48, example 10).  The ‘890 patent claims differ from the instant claims by not reciting non-crosslinked hyaluronic acid.  However, in view of the teachings of Fink et al. noted above, it would have been obvious to one of ordinary skill to incorporate a non-crosslinked hyaluronic acid, wherein the weight average molecular weight of the non-crosslinked hyaluronic acid is about 2.4 or 4.6 MDa, into the composition comprising botulinum toxin of the ‘890 patent claims.  It would have been obvious to arrive at the claimed average molecular weights for the non-crosslinked hyaluronic acid, including at least 2.4 or 4.6 MDa, because they are close to the average molecular weights disclosed in the prior art and would be expected to have the same properties.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Fink et al. are the same as noted above.
Therefore, the nonstatutory double patenting rejection over the ‘890 patent claims are maintained for the reasons noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Marsha Tsay/Patent Examiner, Art Unit 1656